Citation Nr: 1312631	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  04-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability, to exclude PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active naval service from November 1982 to October 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the VA RO in Los Angeles, California.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case has been previously before the Board, most recently in June 2012, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for an acquired psychiatric disability, to exclude PTSD, is addressed in the REMAND following the ORDER section of this decision.  


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence associated with the claims files subsequent to the December 2005 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.





CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in August 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In the August 2011 letter, the Veteran was also informed of the basis for the prior denial of entitlement to service connection for PTSD and was provided appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file and VA Medical Center treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for PTSD in July 2002.  In a March 2003 rating decision, the Veteran was denied entitlement to service connection for PTSD based on a finding that there was no evidence of record that the Veteran had a current diagnosis of PTSD.  The Veteran did not appeal this decision.  In November 2004, the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.  In an April 2005 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits based on a finding that the Veteran did not have PTSD that was due to a verifiable stressor.  In a December 2005 decision, the RO confirmed and continued the denial of entitlement to service connection for PTSD based on the finding that the evidence did not show the Veteran to have PTSD based on a verifiable stressor.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the December 2005 rating decision included the following:  the Veteran's report that while serving aboard the USS Hepburn, he was struck in the back by an oxygen tank that had fallen off a shelf and that this caused him to fall overboard, but that he did not hit the water as he had a rope tied about his waist; the Veteran's STRs and SPRs, which show that the Veteran was struck in the back with an oxygen tank while in active service, but are negative for any indication that the Veteran was thrown overboard during the incident; an August 2005 statement from a fellow service member, in which it was reported that the Veteran was struck by an oxygen tank causing him to fall overboard while in active service; and VA Medical Center treatment notes showing the Veteran to have a current diagnosis of PTSD.

The pertinent evidence that has been received since the unappealed rating decision includes the following: additional statements from the Veteran in which he reiterates his reported stressor of falling overboard while in active service; a July 2009 memorandum from the Joint Services Records Research Center (JSRRC) coordinator, in which is it reported that the credible evidence available only verified the Veteran's service aboard the USS Hepburn and that he was struck in the back with an oxygen tank in January 1985, but that there was no evidence showing the Veteran to have fallen overboard at that time; and additional VA Medical Center treatment records showing that the Veteran has continued to receive treatment for PTSD.  

The Board finds that the evidence received since the December 2005 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence showing that the Veteran has PTSD as a result of a verified stressor has not been added to the record.  In this regard, the Board notes that the Veteran's numerous statements regarding his reported stressor were considered in the December 2005 rating decision.  

Accordingly, the Board must conclude that new and material evidence to reopen a claim of entitlement to service connection for PTSD has not been received and the December 2005 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for PTSD is denied.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

As noted in the June 2012 remand, a review of the record shows that the Veteran has received mental health treatment at the VA Medical Center since at least 1993 and that during the course of that treatment, the Veteran has been diagnosed with a myriad of mental health disabilities other than PTSD.  Therefore, in the June 2012 remand, the Board broadened the issue on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

While the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection PTSD has been well developed for adjudication, the issue of entitlement to service connection for an acquired psychiatric disability, to exclude PTSD, has not been appropriately developed.  Additionally, this issue has not been adjudicated on the merits.     

Therefore, the Board finds that further action is required of the originating agency before the Board decides the issue of entitlement to service connection for an acquired psychiatric disability, to exclude PTSD.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice with respect to the claim of entitlement to service connection for an acquired psychiatric disability, to exclude PTSD.  

2. Then, the RO or the AMC should undertake any other development it determines to be warranted, to include affording the Veteran any appropriate VA examination.  

3. Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to exclude PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


